Citation Nr: 1141819	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-18 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent  status postoperative arthroscopy superimposed on degenerative joint disease with chondromalacia patella (hereinafter "left knee disability.")


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran had active duty service from January 1984 to August 1991, from October 2001 to May 2002, and from October 2003 to August 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing in May 2010.  The case was remanded by the Board in February 2011.  There has been substantial compliance with the directives of that remand. 


FINDING OF FACT

The Veteran's service-connected left knee disability is productive of pain and swelling which limits flexion to 110 degrees and limits extension to 3 degrees; there is no recurrent subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2008, prior to the adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in February 2008), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA also has a duty to assist the Veteran with his claim.  The Board finds that the duty to assist was met in this case.  The claims file includes all relevant evidence.  Pursuant to the Board's remand, additional VA medical records were obtained.  In response to the Veteran's testimony regarding additional examination, such examination was conducted in April 2011.  The Board finds the examination to be fully adequate to allow for informed appellate review.  The Veteran indicated in a September 2011 statement that he has no additional evidence regarding his appeal. Under the circumstances, the Board finds that no further action is necessary to assist the Veteran. 

Analysis

The Board first notes that when the RO granted service connection for left knee disability by rating decision in June 2008, it initially assigned a noncompensable rating, effective from August 26, 2007.  The Veteran appealed.  The Board remanded the case for further development in February 2001, including a VA examination.  By rating decision in September 2011, the RO assigned a 10 percent rating during the entire period covered by the appeal; that is, from August 26, 2007.  However, it does not appear that the Veteran has expressly limited his appeal to a 10 percent rating, and the Board must therefore consider whether a rating in excess of 10 percent is warranted. 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board will consider potentially applicable rating criteria for disabilities of the knees.  

Under Diagnostic Code 5257 for other impairment of the knee, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating. 

Under Code 5261, limitation of extension to 5 degrees is noncompensable, limitation of extension to 10 degrees warrants a 10 percent rating, limitation of extension to 15 degrees warrants a 20 percent rating, and limitation of flexion to 20 degrees warrants a 30 percent rating, limitation of extension to 30 degrees warrants a 40 percent rating, and limitation of extension to 45 degrees warrants a 50 percent rating.  

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The Board also has considered the VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.   

Diagnostic Code 5010 applies to traumatic arthritis and provides that such is evaluated based upon limitation of motion of the affected part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran underwent VA examination in April 2008 in connection with his original claim of service connection for the left knee.  At that time he complained of an inability to run for more than 10 minutes.  He reported that the knee would occasionally buckle on him and swell after running.  He rated the pain as 4 out of 10.  On examination, there was full flexion and full extension.  The examiner commented that range of motion of the left knee was not limited by pain, weakness, fatigability, lack of endurance from repetitive use, or flares.  There was point tenderness over the patella.  The knee was stable to testing, and there was no effusion.  

An MRI study of the left knee in April 2010 showed a 1 cm non-enhancing subcutaneous cystic structure and mild thickening and scarring of the proximal patellar tendon.  

Of record are VA treatment records showing left knee complaints.  The Veteran underwent a left knee arthroscopy with lateral release in October 2010. 

Pursuant to the Board's remand, the Veteran underwent another VA examination in April 2011.  The examiner indicated that the claims file was reviewed.  The Veteran voiced complaints of constant knee pain, stiffness, and recurrent swelling.  

Clinical examination was conducted.  Although the examiner at one point refers to the right knee, after reviewing the report in its entirety, the Board finds that this was an error.  It is clear from the examination report that it was the left knee which was being examined.  Range of motion of the left knee was from 3 degrees to 110 degrees.  Repetitive movement of the left knee caused increasing pain and discomfort.  Range of motion after repetitive testing was 3 degrees to 120 degrees.  Swelling in the anterior chamber was noted with effusion of the knee joint.  Crepitus and guarding were reported.  The examiner reported that repetitive movement of the left knee caused no additional loss of range of motion.  Stress testing of the knee joint for instability was negative.  Stress testing of the collateral ligaments showed no excessive looseness or laxity.  A negative Lachman and pivot shift test was reported.  The examiner commented that clinically the Veteran had a stable left knee and no instabilities were noted.  It was noted that radiographic and MRI studies in the past had shown degenerative changes. 

It is clear from the above that the Veteran experiences left knee pain, swelling, and some loss of motion.  The question before the Board is to determine the appropriate rating under VA regulations.  The Board first notes that despite the Veteran's reports of a feeling of giving way, the objective medical evidence does not show recurrent subluxation or lateral instability.  It is significant that special testing at the April 2011 examination led the examiner to expressly note that there was no instability of the knee.  As such, the provisions of Code 5257 are not for application. 

The evidence does show some loss of motion.  Although full motion was reported at the 2008 examination, the April 2011 examination showed flexion limited to 110 degrees and extension limited to 3 degrees.  Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  When one reviews the provisions of Codes 5260 and 5261 for limitation of flexion and extension, one must conclude that compensable ratings are not warranted since the Veteran's flexion is not limited to 45 degrees nor is extension limited to 10 degrees, even when additional functional loss is considered per DeLuca.  However, because there is some objective loss of motion with pain, the RO has nevertheless assigned a 10 percent rating under Code 5003 which allows for such even if the motion is otherwise noncompensable under range of motion criteria.  In order to warrant a rating in excess of 10 percent, the evidence would have to show that flexion is limited to 30 degrees or extension is limited to 15 degrees.  The clear preponderance of the evidence is against such a finding.  

In sum, a rating in excess of 10 percent is not warranted at this time under VA's rating criteria.  The Board has reviewed the Veteran's statements and testimony and does not doubt that the left knee symptomatology results in impairment.  However, under applicable rating criteria a higher rating is not warranted.  The Board is bound by law to apply such criteria, regardless of whether the Veteran may believe the criteria do not adequately reflect his impairment.  

Extra Schedular Considerations

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describe his disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected left knee disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


